DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samantha DiPerna on 11/9/2021.

The application has been amended as follows: 


7. (Currently Amended) A mobile device, comprising: a camera unit, adapted to obtain at least one of image data and audio data; a location unit, adapted to obtain location data; a transmitting unit, adapted to transmit ready itself to perform and (2) activating the transmitting unit, wherein the panic button is activated by a depressing of the panic button together with another button at substantially the same initial time such that no panic button function is activated unless both buttons are depressed.

series of depressings of the panic button
35. (Currently Amended) A mobile device, comprising: a camera unit, adapted to obtain at least one of image data and audio data; a location unit, adapted to obtain location data; a transmitting unit, adapted to transmit and (2) dialing a public or private network for emergency purposes, wherein the panic button is activated by a series of depressings of the panic button
36. (Currently Amended) An emergency safety device, comprising: a camera unit, adapted to obtain at least one of image data and audio data; a location unit, adapted to obtain location data; a transmitting unit, adapted to transmit the image data, the audio data, and the location data as emergency information to a specified location via text message, along with specific information including owner identification information; and a panic button, adapted to activate the transmitting unit button sequence
37. (Currently Amended) A mobile device, comprising: a camera unit, adapted to obtain at least one of image data and audio data; a location unit, adapted to obtain location data; a transmitting unit, adapted to transmit the image data, the audio data, and the location data as emergency information to a specified location, along with specific information including owner identification information; a panic buttonor mace, wherein when the panic button is activated (1) the transmitting unit transmits the image data, the audio data, and the location data as emergency information to the specified location via text along with the specific information including owner identification information, (2) the self-defense mechanism sprays the pepper spray or mace, and (3) the mobile device dials a public or private network for emergency purposes.
38. (New) The mobile device of claim 16, wherein a number of depressings of the panic button to activate the panic button is three.
39. (New) The mobile device of claim 35, wherein a number of depressings of the panic button to activate the panic button is five.

Allowable Subject Matter
Claims 7-9, 16-19, 22, 24, 26-30, 33 and 35-39 are allowed.
The following is an examiner’s statement of reasons for allowance: Cited references cannot teach the allowable subject matter or the claimed limitations without hindsight reasoning.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.